1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JAZMIN FUENTES
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                   )   Case No. 6:18-po-00631 JDP
                                                 )
13       Plaintiff,                              )
                                                 )   STIPULATION AND ORDER
14           v.                                  )   CONTINUING STATUS CONFERENCE
                                                 )
15   JAZMIN FUENTES,                             )
                                                 )   Date: April 16, 2019
16       Defendant.                              )   Time: 10:00 a.m.
                                                 )   Judge: Hon. Jeremy D. Peterson
17                                               )
18
19           It is hereby stipulated and agreed between plaintiff, United States of America, and
20   defendant, Jazmin Fuentes, that the status conference scheduled for April 16, 2019, may be
21   continued to June 11, 2019, at 10:00 a.m.
22   /////
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////

                                                     -1-
1             The parties reached a resolution in this case and anticipated resolving the case this week,
2    with Ms. Fuentes appearing. However, Ms. Fuentes has asked to reschedule her appearance due
3    to the expected passing of her father-in-law within the next few days. The parties ask to
4    reschedule the case for June 11 when undersigned defense counsel is scheduled to be present, in
5    order to afford continuity of defense counsel.
6
7                                                   Respectfully Submitted,
8                                                   HEATHER E. WILLIAMS
                                                    Federal Defender
9
     Dated: April 15, 2019                          /s/ T. Zindel________________ __
10                                                  TIMOTHY ZINDEL
                                                    Assistant Federal Defender
11                                                  Attorney for JAZMIN FUENTES
12                                                  McGREGOR SCOTT
                                                    United States Attorney
13
14   Dated: April 15, 2019                          /s/ T. Zindel for S. St. Vincent
                                                    SUSAN ST. VINCENT
15                                                  Legal Officer
16
17
18                                                ORDER
19
20            The status conference scheduled for April 17 is continued to June 11, 2019, at 10:00 a.m.
21
     IT IS SO ORDERED.
22
23
     Dated:      April 16, 2019
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                      -2-
